UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1754


MELVIN L. CHEATHAM, JR.,

                     Plaintiff - Appellant,

              v.

MARYLAND TRANSIT ADMINISTRATION,

                     Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore. J.
Frederick Motz, Senior District Judge. (1:16-cv-00111-JFM)


Submitted: August 24, 2017                                        Decided: August 28, 2017


Before GREGORY, Chief Judge, and SHEDD and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Melvin L. Cheatham, Jr., Appellant Pro Se. Julie Theresa Sweeney, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Melvin L. Cheatham, Jr., seeks to appeal the district court’s order dismissing his

civil complaint for failure to state a claim. Defendant has moved to dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely filed. Cheatham opposes

the motion.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on September 8, 2016. The

notice of appeal was filed on June 20, 2017. Because Cheatham failed to file a timely

notice of appeal or to obtain an extension or reopening of the appeal period, we grant

Defendant’s motion and dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 DISMISSED




                                              2